     Case 2:19-cv-00077-JAD-EJY Document 15 Filed 11/17/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   DOLLY BELLE,                                              Case No. 2:19-cv-00077-JAD-EJY
 5                  Plaintiff,
 6          v.                                                              ORDER

 7   ANDREW SAUL, Commissioner of Social
     Security,
 8
                    Defendant.
 9

10          This case was referred to the Pro Bono Program (“Program”) adopted in General Order 2017-
11   07 for appointment of pro bono counsel. On September 14, 2020, Elizabeth Aronson was appointed
12   pro bono counsel for Plaintiff Dolly Belle. However, as of the date of this Order, Plaintiff has not
13   filed a Complaint. The Complaint is the initiating document and must be filed in order to prompt
14   the Social Security Administration to file an answer and the administrative records.
15          Accordingly,
16          IT IS HEREBY ORDERED that Plaintiff must file her complaint within fourteen 14 days
17   of the date of this Order.
18          IT IS FURTHER ORDERED that failure to comply with the terms of this Order will result
19   in an Order to Show Cause why this case should not be dismissed for lack of prosecution.
20          DATED this 17th day of November, 2020.
21

22
                                                  ELAYNA J. YOUCHAH
23                                                UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                     1
